EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by MARK W. CATANESE on 3/10/2021.


EXAMINER’S PROPOSED AMENDMENT

Claims


Amendments to the Claims:
Please further amend the following claim:
Listing of Claims:
1.	(Currently Amended) A method of visualizing relationship data in a network connecting an entity of a first type with an entity of a second type, the method comprising:
detecting, within the network, a subnetwork pattern representing at least one relationship satisfying a condition, wherein the relationship data comprises a plurality of entities of the first type, a plurality of entities of the second type, and data representative of a plurality of relationships, each relationship connecting an entity of the plurality of entities of the first type to each entity of the plurality of entities of the second type; and
wherein the detecting the subnetwork pattern comprises detecting a plurality of subnetwork patterns satisfying the condition; and
for display within a user interface based on the detected subnetwork patternby:
assigning a plurality of first node icons representative of the plurality of entities of the first type within a first region comprising horizontal rows;
assigning a plurality of second node icons representative of the plurality of entities of the second type within a second region comprising horizontal rows;
defining a linking region represented by third node icons with each node positioned along each horizontal row connecting the first and second regions while providing information about the at least one relationship satisfying the condition in order to visualize maximal subnetworks within the network; 
wherein each node representative of an entity of the first type in the subnetwork having a connecting relationship with each node representative of an entity of the second type in the subnetwork.




2.	(Cancelled)

3.	(Previously Presented) The method of claim 1, wherein each first node icon and each second node icon comprises:
a first region representative of content associated with the selected entity; and


4.	(Original) The method of claim 3, further comprising:
receiving an input command selecting a subset of subnetwork patterns of the detected plurality of subnetwork patterns; and
wherein the at least one node icon further comprises a third region representative of a number of the subset of subnetwork patterns, which the selected entity is associated.

5.	(Original) The method of claim 3, wherein the at least one node icon further comprises a fourth region having a graphical element associated with each relationship within the detected plurality of subnetwork patterns with which the selected entity is associated.

6.	(Original) The method of claim 5, wherein the graphical element associated with each relationship is arranged within the fourth region based on a relative weight associated with each relationship within the detected plurality of subnetwork patterns with which the selected entity is associated.

7.	(Original) The method of claim 3, wherein the first type of entity is representative of users of a communication system; 
wherein the second type of entity is representative of communications within the communication system; and
wherein the linking region comprises information representative of a number of entities of the first type and information representative of a number of entities of the second type associated with each subnetwork pattern.

8.	(Original) The method of claim 7, wherein the first region of the node icon includes a visual representation of data indicative of a content feature associated with the selected entity.

9.	(Previously Presented) The method of claim 1, further comprising: 

updating the visualization based on the identified entity.

10.	(Original) The method of claim 9, wherein the updating the visualization comprises at least one of:
repositioning at least one row associated with a subnetwork pattern representing a relationship comprising the identified entity;
repositioning at least one node icon associated with the identified entity. 

11.	(Currently Amended) A non-transitory computer readable medium having stored therein a program for making a computer execute a method of visualizing relationship data in a network connecting an entity of a first type with an entity of a second type, the method comprising:
detecting, within the network, a subnetwork pattern representing at least one relationship satisfying a condition, wherein the relationship data comprises a plurality of entities of the first type, a plurality of entities of the second type, and data representative of a plurality of relationships, each relationship connecting an entity of the plurality of entities of the first type to each entity of the plurality of entities of the second type; and
wherein the detecting the subnetwork pattern comprises detecting a plurality of subnetwork patterns satisfying the condition; and 
generating a visualization for display within a user interface based on the detected by:
assigning a plurality of first node icons representative of the plurality of entities of the first type within a first region comprising horizontal rows;
assigning a plurality of second node icons representative of the plurality of entities of the second type within a second region comprising horizontal rows;
defining a linking region represented by third node icons with each node positioned along each horizontal row connecting the first and second regions while providing information about the at least one relationship satisfying the condition in order to visualize maximal subnetworks within the network; 
wherein each node representative of an entity of the first type in the subnetwork having a connecting relationship with each node representative of an entity of the second type in the subnetwork.
	




12.	(Cancelled).

13.	(Previously Presented) The non-transitory computer readable medium of claim11, wherein each first node icon and each second node icon comprises:
a first region representative of content associated with the selected entity; and
a second region representative of a number of subnetwork patterns selected from the detected plurality of subnetwork patterns with which the selected entity is associated.

14.	(Original) The non-transitory computer readable medium of claim 13, further comprising:
receiving an input command selecting a subset of subnetwork patterns of the detected plurality of subnetwork patterns; and
wherein the at least one node icon further comprises a third region representative of a number of subset of subnetwork patterns, which the selected entity is associated.

15.	(Original) The non-transitory computer readable medium of claim 13, wherein the at least one node icon further comprises a fourth region having a graphical element associated with each relationship within the detected plurality of subnetwork patterns with which the selected entity is associated.

16.	(Original) The non-transitory computer readable medium of claim 15, wherein the graphical element associated with each relationship is arranged within the fourth region based on a relative weight associated with each relationship within the detected plurality of subnetwork patterns with which the selected entity is associated.

17.	(Original) The non-transitory computer readable medium of claim 13, wherein the first type of entity is representative of users of a communication system; 
wherein the second type of entity is representative of communications within the communication system; and
wherein the linking region comprises information representative of a number of entities of the first type and information representative of a number of entities of the second type associated with each subnetwork pattern.

18.	(Original) The non-transitory computer readable medium of claim 17, wherein the first region of the node icon includes a visual representation of data indicative of a content feature associated with the selected entity.

19.	(Previously Presented) The non-transitory computer readable medium of claim 11, further comprising:
receiving an input signal identifying an entity of either the first type and the second type; and
updating the visualization based on the identified entity.


a memory storing the relationship data comprising a plurality of entities of the first type, a plurality of entities of the second type, and data representative of a plurality of relationships, each relationship connecting an entity of the plurality of entities of the first type to an entity of the plurality of entities of the second type;
a processor executing a process comprising:
detecting, within the network, a plurality of subnetwork patterns, each of the plurality of subnetwork patterns representing at least one relationship satisfying a condition, wherein the detecting the subnetwork pattern comprises detecting a plurality of subnetwork patterns satisfying the condition; and 
generating a visualization for display within a user interface based on the detected plurality of subnetwork patternsby:
assigning a plurality of first node icons representative of the plurality of entities of the first type within a first region comprising horizontal rows;
assigning a plurality of second node icons representative of the plurality of entities of the second type within a second region comprising horizontal rows;
defining a linking region represented by third node icons with each node positioned along each horizontal row connecting the first and second regions while providing information about the at least one relationship satisfying the condition in order to visualize maximal subnetworks within the network; 
wherein each node representative of an entity of the first type in the subnetwork having a connecting relationship with each node representative of an entity of the second type in the subnetwork.






21.	(Previously Presented) The method of claim 1, wherein, for each horizontal row, the third node icon comprises controls to scroll or toggle the plurality of first node icons in the first region and the plurality of second node icons in the second region of the respective horizontal row.

22.	(Previously Presented) The method of claim 1, wherein 
at least one first node icon of a first horizontal row is vertically aligned with at least one first node icon of a second horizontal row, the first horizontal row being associated with a first of the plurality of detected subnetwork patterns satisfying the condition and the second horizontal row associated with a second of the plurality of detected subnetwork patterns satisfying the condition; and  
at least one second node icon of the first horizontal row is vertically aligned with at least one second node icon of the second horizontal row. 




ALLOWANCE
2.	Claims 1, 3-11 and 13-22 are allowed. Claims 2 and 12 were canceled. 
3.	The terminal disclaimer was approved on 2/16/2021.
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
5.	The following is an examiner’s statement of reasons for allowance: The claims describe visualizing relationship data between different entity types that satisfy a condition for a subnetwork pattern in a network. A plurality of subnetwork patterns that satisfy the condition are detected before generating a visualization in the interface that assigns first node icons to the first type entity and second node icons to a second type entity in separate regions and in horizontal rows. A linking region is defined and represented by icon nodes that divide both regions such as that depicted in applicants drawings fig. 5 & 7. The linking region provides information about the relationship satisfying the condition to ensure visualization of maximal subnetworks within the network. For example in applicants specification paragraphs 53-54 & fig. 5 depict a subnetwork pattern size indicator defining the number of entities on each side along with page indicators for each entity type. Generation of a linking region depicted has icons in a horizontal row between the different entity types improves visualization of patterns in two-mode networks thereby improving subnetwork pattern analysis.
6.	The cited reference of Varpela et al. (U.S. Pub 2005/0120030) fig. 1B & paragraphs 38 and 41-46, depicting a linking region C92 that connects a first region from a first entity node type N92 to a second region comprising entity node type N90 based on a satisfied condition such as rules discussed in paragraphs 74-85 which include a shared relationship of subnetworks. Varpela does support indicating nodes and connections or linking’s that are representative of different types. He fails to teach or suggest that the nodes are represented has icons in a horizontal row to which particular regions are assigned to the different types of entities while being separated by a linking regions icon that is between the regions while also providing 
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30 am - 7:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/11/2021